                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

PATRICIA KENNEDY,

                  Plaintiff,
v.                                     Case No. 8:19-cv-483-T-33JSS

SAI RAM HOTELS LLC,

                  Defendant.
                               /

                               ORDER

     Before this Court is Defendant Sai Ram Hotels LLC’s

Motion to Dismiss Count II of Plaintiff’s Amended Complaint

(Doc. # 22), filed on April 23, 2019. Plaintiff Patricia

Kennedy responded in opposition on May 1, 2019. (Doc. # 23).

For the reasons that follow, the Motion is denied.

I.   Background

     Kennedy travels to Tampa “numerous times and continues

to travel to the area on a constant basis.” (Doc. # 19 at ¶

3). In fact, Kennedy “recently established a second residence

in Polk County, Florida” and “[a]s a new resident . . . [she]

intends to increase her frequency of travel to Tampa.” (Id.).

Because Kennedy is mobility-impaired and uses a wheelchair,

she requires an accessible hotel and hotel room when she

travels. (Id. at ¶¶ 1-2). On April 4, 2018, Kennedy visited

                                   1
the Rodeway Inn Tampa Fairgrounds, which is located in Tampa

and owned by Sai Ram. (Id. at ¶¶ 5, 11). According to Kennedy,

the Rodeway Inn’s premises failed to comply with the Americans

with Disabilities Act (ADA). (Id. at ¶¶ 10-11). Later, on

January 19, 2019, Kennedy visited the Rodeway Inn’s website,

which failed to provide information about the accessible

features     of   the   hotel   and   its   rooms    for   persons   with

disabilities as required by 28 C.F.R. § 36.302(e). (Id. at ¶

26).

       Kennedy “intends to revisit the [Rodeway Inn] in the

near future, not to be later than eight (8) months from the

present date.” (Id. at ¶ 16). Additionally, “[i]n the near

future, [Kennedy] intends to revisit [the Rodeway Inn’s]

website[] in order to test [it] for compliance with 28 C.F.R.

§ 36.302(e) and/or to utilize the website to reserve a guest

room   and   otherwise    avail   herself    of     the”   Rodeway   Inn’s

benefits. (Id. at ¶ 34).

       Kennedy filed a two-count complaint seeking injunctive

relief under Title III of the ADA to require Sai Ram to modify

the Rodeway Inn’s physical premises (Count I) and its online

hotel reservations system to comply with the ADA (Count II).

(Doc. ## 1, 19). Sai Ram now moves to dismiss Count II,

                                      2
arguing Kennedy lacks standing. (Doc. # 22). Kennedy has

responded (Doc. # 23), and the Motion is ripe for review.

II.   Legal Standard

      Sai Ram challenges Kennedy’s standing to bring Count II.

(Doc. # 22). Motions contesting a plaintiff’s standing attack

the Court’s subject matter jurisdiction, and therefore, are

considered under Federal Rule of Civil Procedure 12(b)(1).

Doe v. Pryor, 344 F.3d 1282, 1284 (11th Cir. 2003).

      Motions      to    dismiss      for     lack    of   subject    matter

jurisdiction       pursuant      to     Rule     12(b)(1)       may   attack

jurisdiction facially or factually. Morrison v. Amway Corp.,

323     F.3d    920,    924   n.5     (11th    Cir.    2003).    Where   the

jurisdictional attack is based on the face of the pleadings,

the Court merely looks to determine whether the plaintiff has

sufficiently alleged a basis of subject matter jurisdiction,

and the allegations in the plaintiff’s complaint are taken as

true for purposes of the motion. Lawrence v. Dunbar, 919 F.2d

1525,    1529    (11th    Cir.      1990).    Alternatively,     where   the

jurisdictional attack is factual, the Court may look outside

the four corners of the complaint to determine if jurisdiction

exists. Eaton v. Dorchester Dev., Inc., 692 F.2d 727, 732

(11th Cir. 1982). In a factual attack, the presumption of

                                       3
truthfulness afforded to a plaintiff under Rule 12(b)(6) does

not attach. Scarfo v. Ginsberg, 175 F.3d 957, 960 (11th Cir.

1999) (citing Lawrence, 919 F.2d at 1529). Because the very

power of the Court to hear the case is at issue in a Rule

12(b)(1) motion, the Court is free to weigh evidence outside

the complaint. Eaton, 692 F.2d at 732.

III. Analysis

       Standing under Article III of the Constitution requires:

“(1) injury-in-fact; (2) a causal connection between the

asserted injury-in-fact and the challenged action of the

defendant; and (3) that the injury will be redressed by a

favorable decision.” Houston v. Marod Supermarkets, Inc., 733

F.3d   1323,   1328   (11th   Cir.       2013).   “The   ‘injury-in-fact’

demanded by Article III requires an additional showing when

injunctive relief is sought.” Id. Specifically, when seeking

injunctive relief in the ADA context, “a plaintiff must also

plausibly show that she will suffer disability discrimination

by the defendant in the future.” Kennedy v. Solano, 735 F.

App’x 653, 655 (11th Cir. 2018).

       Sai Ram argues Kennedy lacks standing to bring Count II

because Kennedy fails to allege that she suffered an injury-

in-fact and that she will be harmed in the future. (Doc. # 22

                                     4
at 1). The Court will address each requirement separately.

     A.     Injury-in-Fact

     “A plaintiff can establish injury-in-fact by showing a

loss of opportunity to participate in or benefit from the

goods,    services,    facilities,     privileges,    advantages    or

accommodations of any entity.” Houston v. 7-Eleven, Inc., No.

8:13-cv-1845-T-17AEP, 2014 WL 5488805, at *7 (M.D. Fla. Oct.

30, 2014). To ensure there is no loss of opportunity for

individuals    with    disabilities,    the   ADA    requires   public

accommodations to make certain “reasonable modifications in

policies,     practices,     or   procedures.”        42   U.S.C.    §

12182(b)(2)(A)(ii). Among other things, 28 C.F.R. § 36.302 –

which     interprets   the   ADA’s     “reasonable     modifications”

requirement – states “[a] public accommodation that owns . .

. or operates a [hotel] shall, with respect to reservations

made by any means”:

     Identify and describe accessible features in the
     hotels and guest rooms offered through its
     reservations service in enough detail to reasonably
     permit individuals with disabilities to assess
     independently whether a given hotel or guest room
     meets his or her accessibility needs;

28 C.F.R. § 36.203(e)(1)(ii).

     Count II alleges Sai Ram’s online reservation system


                                  5
violated Section 36.302(e)(1) because it “did not identify

[the Rodeway Inn’s] accessible rooms in sufficient detail so

that [Kennedy] could independently ascertain whether or not

they are accessible to her.” (Doc. # 19 at ¶ 26). This

allegation      is   sufficient    to     establish    that   Kennedy    has

sustained an injury-in-fact. See Honeywell v. Harihar Inc.,

No. 2:18-cv-618-FtM-29MRM, 2018 WL 6304839, at *2 (M.D. Fla.

Dec.    3,   2018)   (holding     plaintiff’s     allegations    that    she

visited defendant’s website but was unable to independently

ascertain the accessible features were sufficient to allege

an injury in fact); Kennedy v. Floridian Hotel, Inc., No.

1:18-cv-20839-UU, 2018 U.S. Dist. LEXIS 207984, at *9 (S.D.

Fla. Dec. 7, 2018) (“[T]he Court finds that Plaintiff has

shown that she suffered an injury in fact when she encountered

the ADA violations on the Website.”); Poschmann v. Coral Reef

of     Key    Biscayne     Developers,         Inc.,   No.    17-cv-14363-

MIDDLEBROOKS, 2018 WL 3387679, *3 (S.D. Fla. May 23, 2018)

(“[I]f       Defendant’s    Website       is     non-compliant    with    §

36.302(e)(1), Plaintiff has suffered an injury-in-fact.”).

       Sai Ram argues that because Kennedy learned of the

hotel’s ADA violations when she visited the property in April

2018, Kennedy “did not suffer a new injury when she visited

                                      6
the website in January 2019 and encountered alleged barriers

to determining the accessibility features of the hotel.”

(Doc. # 22 at 2-3). The Court rejects this argument. Even if

Kennedy knew of the hotel’s physical ADA violations, she still

could have suffered a new injury when she subsequently visited

the Rodeway Inn’s website. The essence of Count II is that

Kennedy suffered an injury-in-fact because she was unable to

identify   the   hotel’s   accessible     features    as    required    by

Section 36.302(e). The fact that Kennedy had knowledge of the

hotel’s tangible barriers does not mean she was aware of the

hotel’s    intangible   barriers   that    violated       different    ADA

provisions. See Haynes v. Dunkin’ Donuts LLC, 741 F. App’x

752, 754 (11th Cir. 2018) (“The prohibition on discrimination

is not limited to tangible barriers that disabled persons

face but can extend to intangible barriers as well.”).

      Sai Ram also contends that Kennedy’s “visit to the

website was not in good faith, [but] for the specific purpose

of establishing an ADA website compliance claim, [rather

than] for the purpose of reserving a room.”               (Doc. # 22 at

4).   However,   Kennedy’s   purported    motive     in    visiting    the

website does not dictate whether she sustained an injury-in-

fact. Indeed, a plaintiff’s status as a tester does not

                                   7
deprive her of standing. See Houston, 733 F.3d at 1332 (“[The

plaintiff’s] status as a tester does not deprive him of

standing to maintain his civil action for injunctive relief

under . . . the ADA’s Title III.”). Count II’s allegations

are sufficient to demonstrate an injury-in-fact for purposes

of standing.

       B.   Future Injury

       Generally, the threat of future injury must be “real and

immediate   —   as   opposed     to    .    .    .   merely    conjectural    or

hypothetical.” Id. at 1329. “In the few cases that have

addressed   standing      in   Title       III   website      cases,   district

courts have applied the Houston factors to determine whether

a plaintiff pleaded a future injury.” Price v. Escalante -

Black Diamond Golf Club, No. 5:19-cv-22-Oc-30PRL, 2019 WL

1905865, at *5 (M.D. Fla. Apr. 29, 2019) (footnote omitted).

The Houston factors are: “(1) the proximity of the defendant’s

business to the plaintiff’s residence; (2) the plaintiff’s

past    patronage    of    the    defendant’s          business;       (3)   the

definiteness of the plaintiff’s plan to return; and (4) the

frequency of the plaintiff’s travel near the defendant’s

business.” Houston, 733 F.3d at 1337 n.6. These factors are

not exclusive, nor is one factor dispositive. Id. For example,

                                       8
“two other factors that merit consideration are: (1) the type

of information that is inaccessible, and (2) the relation

between the inaccessibility and [the plaintiff’s] alleged

future harm.” Black Diamond, 2019 WL 1905865, at *6.

       This   Court   has   observed     that    Houston’s    traditional

factor test, which was designed for cases involving physical

barriers, may be challenging to apply in cases involving

websites. Kennedy v. Gold Sun Hospitality, LLC, No. 8:18-cv-

842-T-33CPT (M.D. Fla. June 18, 2018) (Doc. # 23 at 31-32).

Nevertheless, as these factors are merely guidelines, some of

them may aid in determining whether the plaintiff – under the

totality of the circumstances – has shown a threat of future

injury in noncompliant ADA website cases. See Kennedy v.

Beachside Commercial Props., LLC, 732 F. App’x 817, 821 (11th

Cir. 2018) (taking “the totality of the circumstances into

consideration”        in    determining     whether     the     plaintiff

demonstrated a threat of future injury).

       Here, Kennedy alleges she plans to return to the Rodeway

Inn — as well as its website — within eight months to avail

herself of the hotel’s services and ensure its compliance

with    the   ADA.    Cf.   Honeywell,    2018    WL   6304839,   at   *3

(concluding a plaintiff pleaded a future injury related to a

                                   9
motel’s website by alleging she intended to return to the

property within six months and intended to visit its website

to ensure ADA compliance). Indeed, Kennedy’s status as a

tester plausibly increases the likelihood that she will visit

the Rodeway Inn’s website again to test its ADA compliance.

Gold Sun Hospitality, LLC, No. 8:18-cv-842-T-33CPT (Doc. # 23

at   31-32).    Likewise,       Kennedy’s    allegations    that    she

frequently     travels   near    the    Rodeway   Inn   increases   the

likelihood that she will return to the hotel’s website to

book a trip in the future.

     Furthermore, Kennedy alleges the Rodeway Inn’s website

fails to identify the accessible rooms in sufficient detail

to allow her to determine whether she can patronize the hotel.

Thus, the type of information that is inaccessible weighs in

favor of there being an immediate risk of future injury. Black

Diamond, 2019 WL 1905865, at *6 (considering the type of

information that is inaccessible). Additionally, there is a

close connection between the inaccessible information and

Kennedy’s future harm because without sufficient detail about

the accessible rooms available, Kennedy will be unable to

determine if she can patronize the hotel in the future. Id.

at *6-*7 (considering the relation between the inaccessible

                                   10
information and the plaintiff’s alleged future harm).

     Sai Ram argues Kennedy failed to allege a threat of

future injury because Kennedy “does not provide any details

regarding her plans to travel to Tampa or visit the website

for the purpose of making a reservation, other than stating

that she will visit the website in the ‘near future.’” (Doc.

# 22 at ¶ 21). According to Sai Ram, “[a]bsent an allegation

of definitive plans to travel to or vacation in the Tampa

area, to stay at the [hotel] and to utilize the subject

website for the purpose of making a reservation, there is no

properly alleged real and immediate threat of future injury

to [Kennedy].” (Id. at ¶ 24). However, where a plaintiff’s

“ADA claim is based upon the [hotel’s] website failing to

identify the accessible features of the [hotel] and its rooms,

in violation of [Section] 36.302(e)(1)(ii) . . . the relevant

‘future injury’ inquiry relates to the [hotel’s] website and

reservation   system,   rather   than   the   [hotel’s]   physical

property.” Honeywell, 2018 WL 6304839, at *3. Kennedy’s plans

to visit the Rodeway Inn’s physical property is only one

consideration in determining whether Kennedy will suffer a

future injury. As explained above, Kennedy has sufficiently

alleged her intent to return to the Rodeway Inn’s website,

                                 11
which the Court considers alongside Kennedy’s allegations

about her likelihood of visiting the physical location again.

Therefore, Count II’s allegations are sufficient to create an

inference that Kennedy will suffer injury in the future.

     In sum, Kennedy has standing to bring Count II. Sai Ram’s

Motion to Dismiss is therefore denied.

     Accordingly, it is

     ORDERED, ADJUDGED, and DECREED:

     Defendant Sai Ram Hotels LLC’s Motion to Dismiss Count

II of Plaintiff’s Amended Complaint (Doc. # 22) is DENIED.

     DONE and ORDERED in Chambers, in Tampa, Florida, this

13th day of May, 2019.




                             12
